DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13, and 15-20 are pending for examination.  Claims 4 and 14 were cancelled in claim amendments filed 07/13/2021.
This Office action is FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Purushothaman et al. (U.S. Patent Application Publication No. US 2018/0285750 A1), hereinafter “Purushothaman.”

With regards to Claim 11, Purushothaman teaches:
a computing apparatus for resolving a computer problem (¶ 0049-0050; Fig. 1; and ¶ 0019; regarding, e.g., adaptive support computing system 130 embodied as an apparatus.), the computing apparatus comprising:
a processor (Fig. 1 and ¶ 0020.);
a memory (Fig. 1 and ¶ 0020.); and
a communication interface coupled to each of the processor and the memory (Fig. 1 and ¶ 0020.),
wherein the processor is configured to:
receive, from a client computer (Fig. 1; ¶ 0019-0020; regarding, e.g., computing center[s] 120 including server[s] 122; and ¶ 0043-0044.) via the communication interface, an alert that indicates an existence of the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
obtain data from the client computer that relates to the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
determine a potential resolution based on the obtained data (Fig. 1 and ¶ 0043-0045.); and
apply the determined potential resolution to the client computer (Fig. 1 and ¶ 0043-0045.),
wherein the potential resolution includes at least one from among restarting the client computer (¶ 0016.), increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account.


wherein the processor is further configured to determine the potential resolution without human intervention (Fig. 1 and ¶ 0043-0045.).

With regards to Claim 13, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the computer problem includes at least one from among an application service being disabled, a data throughput rate being excessively low, a central processing unit (CPU) utilization being excessively high (Fig. 1; ¶ 0034-0035; and ¶ 0043-0044; regarding, e.g., a processor load threshold associated with, e.g., processing power.), and a cyber fraud problem.

With regards to Claim 15, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to receive, via the communication interface, a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem (Fig. 1; ¶ 0034-0035; and ¶ 0043-0044.).

With regards to Claim 16, Purushothaman teaches the apparatus of Claim 15 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the received communication (Fig. 1 and ¶ 0043-0045.).

With regards to Claim 17, Purushothaman teaches the apparatus of Claim 11 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to retrieve, from a database that is accessible via the memory, historical data that relates to previous computer problems and/or resolutions (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044.).

With regards to Claim 18, Purushothaman teaches the apparatus of Claim 17 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the retrieved historical data (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044.).

With regards to Claim 19, Purushothaman teaches the apparatus of Claim 18 as referenced above.  Purushothaman further teaches:
wherein the processor is further configured to store the obtained data and a result of the determining of the potential resolution in the database (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044-0045.).


wherein the processor is further configured to use at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data (Fig. 1; ¶ 0036; ¶ 0040; ¶ 0042; and ¶ 0044-0045.).

With regards to Claim 1, the apparatus of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Purushothaman.

With regards to Claim 2, Purushothaman teaches the method of Claim 1 as referenced above.  The apparatus of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Purushothaman.

With regards to Claim 3, Purushothaman teaches the method of Claim 1 as referenced above.  The apparatus of Claim 13 performs the same steps as the method of Claim 3, and Claim 3 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Purushothaman.



With regards to Claim 6, Purushothaman teaches the method of Claim 5 as referenced above.  The apparatus of Claim 16 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Purushothaman.

With regards to Claim 7, Purushothaman teaches the method of Claim 1 as referenced above.  The apparatus of Claim 17 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Purushothaman.

With regards to Claim 8, Purushothaman teaches the method of Claim 7 as referenced above.  The apparatus of Claim 18 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 18 by the teachings of Purushothaman.

With regards to Claim 9, Purushothaman teaches the method of Claim 8 as referenced above.  The apparatus of Claim 19 performs the same steps as the method 

With regards to Claim 10, Purushothaman teaches the method of Claim 9 as referenced above.  The apparatus of Claim 20 performs the same steps as the method of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 20 by the teachings of Purushothaman.


Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks paperwork, filed 07/13/2021, with respect to the 35 U.S.C. 112 rejections of Claims 5, 6, 15, and 16 have been fully considered and are persuasive due to amendments made to these claims.  The 35 U.S.C. 112 rejections of Claims 5, 6, 15, and 16 have been withdrawn. 

Applicant’s arguments, see pages 8-11 of the Remarks paperwork, filed 07/13/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-3, 5-13, and 15-20 have been fully considered and are persuasive due to amendments made to at least the independent claims.  The 35 U.S.C. 101 rejections of Claims 1-3, 5-13, and 15-20 have been withdrawn.

Applicant's remaining arguments filed 07/13/2021 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 102 rejections of Claims 1 and 11, the Remarks argue that there is no disclosure whatsoever in relation to the recitation of "restating a client computer" as recited in each of independent claims.  In this aspect, Applicant notes that the disclosure in Purushothanam: ¶ 0016 of "restarting the server" does not correspond to the recitation of "restarting a client computer" because a client computer is a client of a server, as opposed to the server itself, which is not a client computer.
However, the Examiner respectfully disagrees.
First, the Examiner asserts that there is no special definition of the claimed ‘client computer’ found within Applicant’s disclosure.  In the specification of the instant application at ¶ 0036, it is recited:
In a networked deployment, the computer system 102 may operate in the capacity of a server or as a client user computer in a server-client user network environment, a client user computer in a cloud computing environment, or as a peer computer system in a peer-to-peer (or distributed) network environment. The computer system 102, or portions thereof, may be implemented as, or incorporated into, various devices, such as a personal computer, a tablet computer, a set-top box, a personal digital assistant, a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless smart phone, a personal trusted device, a wearable device, a global positioning satellite (GPS) device, a web appliance, or any other machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while a single computer system 102 is illustrated, additional embodiments may include any collection of systems or sub-systems that individually or jointly execute instructions or perform functions. The term "system" shall be taken throughout the present disclosure to include any collection of systems or sub- systems that individually or jointly execute a set, or multiple sets, of instructions to perform one or more computer functions.
As shown above, it appears to the Examiner that a ‘client user computer’ (of which this exact term is not even directly claimed) is indicated with an open-ended set of examples, one of which is a generic personal computer.  As such, under BRI, the Examiner reasonably asserts that the claimed ‘client computer’ is not just a ‘client of a server’ (as Applicant incorrectly contends) and can be any type of computer and/or computer system including the server(s) and/or computing center(s) / data center(s) as described in Purushothanam (see, e.g., Purushothanam: Fig. 1 and Purushothanam: ¶ 0019).
Second, even assuming, arguendo, that there is some weight that must be assigned to the term ‘client computer,’ the server(s) / computing/data center(s) of Purushothanam are, in fact, interpreted under BRI as clients of Purushothanam’s adaptive support computing system.  Each data center as a whole and/or each component of the data center such as the server(s) are monitored, and the problematic component sends an alert (Purushothanam: Fig. 1 and Purushothanam: ¶ 0034-0035) to a component of the adaptive support computing system for analysis and solution determination (Purushothanam: Fig. 1 and Purushothanam: ¶ 0043-0044).  The problematic component, e.g., the server, is the ‘client computer,’ and the adaptive support computing system is the ‘server.’

The Remarks further argue that Purushothaman provides no disclosure whatsoever in relation to the computer problem including any of an application service being disabled, a data throughput rate being excessively low, a central processing unit 
However, the Examiner disagrees.
Purushothaman teaches:
wherein the computer problem includes at least one from among an application service being disabled, a data throughput rate being excessively low, a central processing unit (CPU) utilization being excessively high (Fig. 1; ¶ 0034-0035; and ¶ 0043-0044; regarding, e.g., a processor load threshold associated with, e.g., processing power.).
In other words, a processor load threshold is capable of being exceeded when a specified level of processing power of a server exceeds ~85%, ~90%, or the like as recited in the aforementioned paragraphs of Purushothaman.

	For at least the reasoning provided above, Claims 1, 3, 11, and 13 remain rejected.

With regards to Claims 2, 5-10, 12, and 15-20, the Remarks do not discuss any further reasons as to why Purushothaman does not teach the limitations of these claims; therefore, Claims 2, 5-10, 12, and 15-20 remain rejected using at least the reasoning provided above in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114